This appeal is on the record proper, without a bill of exceptions. The proceedings appear regular in every respect, and show a judgment of conviction, finding the defendant guilty of the offense of miscegenation, following a verdict of the jury. The record also shows a sentence imposed upon the defendant in due form, sentencing him to imprisonment in the penitentiary for a term of 3 years. The certificate of the clerk shows that more than 90 days have elapsed since the judgment of conviction and notation of appeal by defendant, and that no bill of exceptions has been presented. No error appearing in the record, the judgment is therefore affirmed.
Affirmed.